COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-12-00286-CV


IN THE INTEREST OF C.M.W.




                                    ------------

          FROM THE 233RD DISTRICT COURT OF TARRANT COUNTY

                                    ------------

              MEMORANDUM OPINION 1 AND JUDGMENT
                                    ------------

      We construe appellant’s letter dated August 22, 2012 as a motion to

dismiss. It is the court=s opinion that the motion should be granted; therefore, we

dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

                                                   PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: September 20, 2012



      1
       See Tex. R. App. P. 47.4.